IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Condemnation by the                 :
Commonwealth of Pennsylvania,              :
Department of Transportation, of           :
Right-of-Way of State Route 0443,          :
Section 02S, in the Township of            :
Mahoning                                   :
                                           :
Commonwealth of Pennsylvania,              :
Department of Transportation               :
                                           :
             v.                            :
                                           :
Bennett Family Properties, LLC,            :   No. 218 C.D. 2020
                  Appellant                :   Argued: April 12, 2021


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge (P.)
             HONORABLE ANNE E. COVEY, Judge



OPINION BY
JUDGE COVEY                                             FILED: May 10, 2021

             Bennett Family Properties, LLC (BFP) appeals from the Carbon
County Common Pleas Court’s (trial court) January 21, 2020 order overruling BFP’s
preliminary objections (Preliminary Objections) to the Commonwealth of
Pennsylvania, Department of Transportation’s (PennDOT) Declaration of Taking
(Declaration). BFP presents two issues for this Court’s review: (1) whether the trial
court erred and abused its discretion by prohibiting testimony supporting BFP’s
claims that PennDOT failed to conduct a suitable investigation and reach an
intelligent, informed decision before it filed the Declaration; and (2) whether the trial
court incorrectly interpreted PennDOT’s duties under the Eminent Domain Code
(Code)1 and case law, where uncontroverted evidence supports the trial court’s
assertion that PennDOT failed to satisfy those duties. After review, this Court
affirms.
               On December 12, 2018, PennDOT filed the Declaration with respect to
three undeveloped BFP-owned real estate parcels located adjacent to State Route
0443 (State Route 443) in Mahoning Township (BFP Property). See Reproduced
Record (R.R.) at 1a-11a. PennDOT claimed the taking of the parcels was necessary
for a road widening project on State Route 443 (Project). On January 11, 2019, BFP
filed the Preliminary Objections, asserting that PennDOT abused its discretion in
failing to undertake a suitable investigation and/or make an intelligent, informed
judgment regarding the taking, and PennDOT’s appropriation of the BFP Property
was an excessive taking. See R.R. at 15a-20a.
               On October 17, 2019, the trial court held a hearing on BFP’s
Preliminary Objections.         BFP presented the testimony of Joseph J. Bennett
(Bennett), a BFP principal, and Gregory Haas (Haas), a licensed professional
engineer as BFP’s expert witness.
               Bennett testified that BFP purchased the BFP Property in 2017,
intending to develop it for commercial use.        Bennett explained that he had
communications with a fast food corporation’s representatives regarding developing
the BFP Property as a fast food restaurant. Bennett further reported that, in May
2018, he learned PennDOT was considering taking the BFP Property for stormwater
retention basins (basins/retention ponds). Bennett stated that, after acquiring this
information, he and his engineer met with PennDOT representatives regarding his
development plans and suggested that the proposed basins would be better located
on an adjacent property off of Route 443. Bennett expounded:


      1
          26 Pa.C.S. §§ 101-1106.
                                           2
              [M]y presentation to [PennDOT] was that the whole
              purpose for which [it is] widening [State Route] 443 is to
              allow better access without backing up traffic to all [of]
              these parcels on both sides of the street from the bridge out
              to Walmart, the McCall Bridge out to Walmart.
              So why put [basins] in[?] Nobody’s going to drive into a
              [basin], but they are going to drive into a KFC or a
              Wendy’s.

R.R. at 170a. Bennett continued:

              And we talked at that time about giving [PennDOT] an
              easement to bring the piping for [the basins from which it
              would] have been taking water off of [State Route] 443.
              Taking that water and taking it through [the BFP P]roperty
              and putting it in the back. So that land is less expensive.
              And it seemed like a viable alternative rather th[a]n buying
              my frontage. Buy inexpensive property in the back that
              would [allow] gravity [to] flow right to [it] for the
              placement of the [basins].

R.R. at 171a. Bennett recalled that, approximately one month later, PennDOT
rejected his request.2 Bennett learned that PennDOT had elected to take the BFP


       2
         On June 12, 2018, PennDOT’s Engineering District 5-0 Assistant District Executive -
Design, Christopher J. Kufro, P.E. (Kufro), explained to Bennett that PennDOT had evaluated his
request regarding the proposed stormwater basin relocation, but rejected the request for the
following reasons:
   •   The current configuration and size of the stormwater basins would not fit on the back
       parcel, and smaller basins would not comply with the Department of Environmental
       Protection requirements;
   •   The previously approved environmental document would have to be reevaluated;
   •   Additional wetland delineation and other environmental studies would be required;
   •   Additional infiltration tests would have to be performed to verify the basins’ functionality;
       and
   •   Drainage design would need to be reconfigured.
See R.R. at 345a. Kufro further communicated that “[t]hese issues would result in a serious delay
to the design schedule and start of construction as the environmental process and permit would
have to be reassessed.” Id.


                                                3
Property when he received a December 14, 2018 letter from PennDOT enclosing the
Declaration.
               During Bennett’s testimony, PennDOT’s counsel raised an objection to
Bennett’s reference to his intended plans for the BFP Property and the BFP
Property’s highest and best use, arguing that such testimony was not relevant at the
proceeding’s preliminary objection stage. After discussing the issue with both
counsel, during which PennDOT’s counsel stipulated that the BFP Property’s
highest and best use was for commercial use purposes, the Court sustained
PennDOT’s objection and precluded Bennett’s testimony on BFP’s intended use
beyond the stipulation that, but for the taking, BFP would have used the BFP
Property for commercial purposes. See R.R. at 155a-160a.
               BFP’s counsel also sought to present expert testimony from licensed
appraiser Lisa Foreback (Foreback) about the BFP Property’s highest and best use
and the resulting impact of the taking. After a lengthy discussion with counsel, the
trial court similarly precluded Foreback’s testimony.
               Haas testified on BFP’s behalf that, after examining PennDOT’s plans,
he concluded that the BFP Property need not be taken, since the proposed basins
could be placed on property located behind and north of the BFP Property
(Sergentakis Properties).     On cross-examination, Haas acknowledged that the
purpose of the basins would be to mimic the natural drainage runoff but for the
development. See R.R. at 184a. Haas admitted that his firm had not done any testing
on the Sergentakis Properties to see if they were suitable for the basins. See R.R. at
192a. He did not know whether PennDOT’s proposed basins would mimic the
natural drainage because he did not thoroughly review the report. When asked if the
basins he proposed on the Sergentakis Properties would mimic the drainage but for
the improvements, Haas responded: “Possibly.” R.R. at 194a. He also admitted that
to relocate the basins to the Sergentakis Properties, PennDOT would need to install
                                          4
piping from State Route 443 to the infiltration basin, a considerable distance farther
away, and then install additional piping from the Sergentakis Properties to Mahoning
Creek, thereby affecting five private properties.          See R.R. at 194a.    Haas
acknowledged that PennDOT would be required to maintain and/or obtain rights-of-
way over the five properties and that he did not perform a cost analysis regarding
any aspect of his proposal. See R.R. at 195a.
             PennDOT’s Engineering District 5 Right-of-Way Administrator
Kenneth Kutchinsky (Kutchinsky) and its Design Engineer Joseph DiGirolamo
(DiGirolamo) testified for PennDOT. Kutchinsky explained:

             The [P]roject[] [is] basically[] a safety project along the
             corridor. Widening, upgrade of the shoulders, drainage to
             better facilitate the traffic through the corridor. Upgrading
             of some of the driveways also along the corridor to provide
             a designated access point to the properties as opposed to
             wide open free access.
             So it’s a safety project to install a center turn lane, as well
             as upgrade shoulders and improve the access points to the
             property -- adjacent properties.
             ....
             [S]torm water management is something that [PennDOT]
             has to address when [it’s] doing [its] projects. . . .
             There’s in[-]depth engineering that goes on with what
             [PennDOT] call[s] preliminary engineering that starts
             early on in the project to, let’s just say, 1,000 feet have a
             look at the corridor, get an idea of what [it] can and cannot
             do. Analyze alternatives. Go through a process of
             elimination.
             And then progress into what [PennDOT] calls final design,
             which the right-of-way acquisition is in what [it] call[s]
             the final design phase.

R.R. at 212a.



                                           5
            Kutchinsky recalled that PennDOT began studying the possibility of a
highway safety improvement project on State Route 443 as far back as 2013.
PennDOT started the Project’s preliminary design in 2014 and completed it in 2016.
Thereafter, the preliminary plans were presented to the public for feedback.
            DiGirolamo explained the extensive considerations involved in
developing PennDOT’s preliminary design:

            So during preliminary design there’s several matters that
            we take in it. One, is we look at the roadway, we design
            our roadway to meet all of the safety requirements. This
            was a safety improvement project. So . . . we wanted to
            make sure that, you know, we address all the concerns of
            a normal typical highway project. That’s . . . repaving the
            road, reconstruction of the road. This [P]roject actually
            had two structurally[-]deficient bridges that were replaced.
            One[] is a full replacement and one’s a superstructure
            replacement.
            I look at storm water management. We look at access. We
            look [at] guide rail utility relocations[.]
            ....
            Because of the linear nature of the [P]roject we have 2.2
            miles. So we have to address storm water management for
            the entire [P]roject. So we look at the entire [P]roject.
            And, you know, starting from Ashtown Drive, you know,
            we, kind of, break the [P]roject up into basic drainage
            areas that are discharging and where they’re discharging
            to[,] so we can maintain those.
            So as you work your way through the [P]roject, you have
            Ashtown Drive and then the big block where the
            development is. That’s called Carbon Plaza. So that was
            one drainage area or discharge point. Then you have from
            Carbon Plaza down to the Mall Lane, that was another one,
            which is [sic] the next roads that go north and south. Then
            from that point all the way to the 902 bridge, which is you
            can kind of see it. It goes off to the north. And then from
            the 902 bridge to the 440 - or to -- sorry. Mall Lane -- or
            not Mall Lane. Mahoning Mountain Road, East Penn.
            That was another area. And then from Mahoning
                                         6
            Mountain Road, East Penn to the [State Route] 443 bridge.
            And then from the [State Route] 443 bridge all the way to
            the [State Route] 209 intersection.
            ....
            We evaluate every option that we can. And, you know,
            we take into consideration, you know, a lot of
            environmental issues that come with. You have, you
            know, wetlands, where the stream[ i]s located, where the
            discharge point[ i]s located, whether there’s threatened
            endangered species, whether there’s hazardous materials
            on sites.
            ....
            So that happens during preliminary design. So we layout
            our basins. Preliminary, basins, we lay them out. And
            then that establishes where we’re going to do our testing.

R.R. at 251a-253a. DiGirolamo recalled:

            During that preliminary design, it was determined that one
            of the basins wasn’t viable to the -- our soil testing. And
            that was, actually, just to the east of the - [] Bennett’s --
            actually, [the adjacent] Rudelitsch property. It was just
            east of Mr. -- or Ms. Rudelitsch’s -- Rudelitsch property.
            And then we had to slide the basins to the west. And then
            we did additional testing after preliminary design and final
            design. And that’s the current configuration shown here.

R.R. at 256a.
            In response to Bennett’s alternate proposal, and Haas’s evidence,
DiGirolamo described:

            We’d have about, I think [] Haas testified, about 1,500
            linear feet of additional pipe. [PennDOT is] going to need
            drainage easements[;] [PennDOT is] going to need access
            easements. [PennDOT is] going to need to purchase some
            more land and fee take. And also you’re going to have to
            get it environmentally cleared. Make sure there’s no, you
            know, artifacts. And, you know, there’s no threatened,
            endangered species. There’s nothing else that precludes
            us. Any wetlands impacts [sic].

                                         7
R.R. at 267a-268a.            DiGirolamo estimated that it would take PennDOT
approximately one year and cost approximately $200,000.00 to conduct the
necessary studies, with additional time to obtain the necessary permits. See R.R. at
268a.
               According to DiGirolamo, based on the topography on the opposite side
of State Route 443 from the BFP Property, PennDOT determined that the likely
natural drainage area would be at or near the BFP Property and that the plans
adequately mimicked the natural flow of water absent the development. See R.R. at
259a. Further, wetlands and a stream were located nearby and were more easily
accessible from the BFP Property. See R.R. at 260a-261a. Therefore, from the
preliminary design through the final design, PennDOT determined that the BFP
Property was the most suitable property for the discharge. See R.R. at 261a, 263a.
               PennDOT’s witnesses also testified that, after a May 10, 2018 meeting
with Bennett, PennDOT representatives accompanied Bennett and his engineers to
the BFP Property to view the site’s physical characteristics. See R.R. at 218a-219a.
The witnesses testified that PennDOT did consider Bennett’s alternative proposal,
but rejected it after determining that it would not be suitable for PennDOT’s needs.
               On January 21, 2020, the trial court found that PennDOT’s decision to
take the BFP Property “was well thought out and planned and clearly an intelligent,
informed judgment exercised by PennDOT and not an abuse of discretion . . . .”
Trial Ct. Op. at 10. Further, the trial court found that the taking was not excessive.
See id. Accordingly, it overruled BFP’s Preliminary Objections. BFP appealed to
this Court.3

        3
          “An appellate court’s review of a trial court’s decision to sustain or overrule preliminary
objections to a declaration of taking ‘is limited to a determination of whether the trial court abused
its discretion or committed an error of law.’” In re Condemnation by Dep’t of Transp. of Right-
of-Way for State Route 0022, Section 034 in Twp. of Frankstown, 194 A.3d 722 n.8 (Pa. Cmwlth.
2018) (quoting In re Redevelopment Auth. of the City of Phila., 938 A.2d 341, 345 (Pa. 2007)).
                                                  8
            In 1866, our Supreme Court explained that the
            Commonwealth’s right “to take private property without
            the owner’s assent on compensation made . . . exists in her
            sovereign right of eminent domain . . . . The power arises
            out of that natural principle which teaches that private
            convenience must yield to the public wants.” Appeal of
            Lance, 55 Pa. 16, 25 (1866) (emphasis added). The
            Supreme Court restated, in 1913, that the power of
            eminent domain “is an attribute of sovereignty, and every
            private owner holds his property subject to the right of
            the sovereign to take the same, or such part of it as may
            be required to serve the public use.” Phila. Clay Co. v.
            York Clay Co., . . . 88 A. 487, 487 ([Pa.] 1913) (emphasis
            added). “The power is not necessarily created either by
            Constitution or statute, but is an inherent attribute of
            sovereignty itself.” Id. at 488 (emphasis added). Even
            the United States Supreme Court has stated that there can
            be no “doubts [as to] the existence in the [s]tate
            governments of the right to eminent domain, - a right
            distinct from and paramount to the right of ultimate
            ownership. It grows out of the necessities of their being,
            not out of the tenure by which lands are held.” Kohl v.
            United States, 91 U.S. 367 . . . (1875).
            These pronouncements are not premised on the
            Commonwealth having an existing or prior interest in the
            property it seeks to condemn - rather, the power of eminent
            domain is inherent in the Commonwealth as a sovereign.
            This power, like the power of taxation and the police
            power, “exist[s] because the state exists”; “[t]hey are not
            rights reserved,” but “rights inherent in the state as
            sovereign.” In re Condemnation of 110 Wash. St., 767
            A.2d 1154, 1158 (Pa. Cmwlth. 2001) (quoting People v.
            Adirondack Ry. Co., 160 N.Y. 225, 54 N.E. 689, 692
            (1899), aff’d sub nom. Adirondack Ry. Co. v. N[.] Y[.], 176
            U.S. 335 . . . (1900)).

In re Condemnation by Dep’t of Transp. of Right-of-Way for State Route 0022,
Section 034 in Twp. of Frankstown, 194 A.3d 722, 730-31 (Pa. Cmwlth. 2018) (Twp.
of Frankstown).




                                        9
         Further,

         a sovereign may exercise the power of eminent domain
         “when legislative action points out the occasions, the
         modes and the agencies for its exercise[,]” and “the
         legislature may grant exemptions in connection with the
         exercise thereof . . . .” [In re Legis. Route 1018, Section 4,
         Lower Chichester Twp., Del. Cnty.], 222 A.2d [906,] 908
         [(Pa. 1966)]. Article I, [S]ection 10 of the Pennsylvania
         Constitution provides, in pertinent part, that “nor shall
         private property be taken or applied to public use, without
         authority of law and without just compensation being first
         made or secured.” Pa. Const. art. I, § 10. Thus, the
         Pennsylvania Constitution authorizes the exercise of
         eminent domain for acquiring property for public use with
         the payment of just compensation. Section 2003(e)(1) of
         The Administrative Code of 1929[4] authorizes
         [PennDOT]
                 [t]o acquire, by . . . condemnation . . . , land
                 in fee simple or such lesser estate or interest
                 as it shall determine, in the name of the
                 Commonwealth, for all transportation
                 purposes . . . and to erect on the land thus
                 acquired such structures and facilities . . . as
                 shall be required for transportation purposes.
         71 P.S. § 513(e)(1). Transportation purposes include
         “reconstructing, repairing and maintaining [s]tate
         designated highways and other transportation facilities[.]”
         Id. We have held that
                 if the purpose of the condemnation is in
                 furtherance of [PennDOT’s] responsibility to
                 provide a fast, safe and efficient
                 transportation system in the Commonwealth
                 with due regard to public health and safety,
                 then [PennDOT] has the authority and the
                 duty to proceed with that condemnation if it
                 is incidental to the reconstruction, repair or
                 maintenance of a [s]tate designated highway.



4
    Act of April 9, 1929, P.L. 177, as amended.
                                         10
                Appeal of Corcoran, . . . 537 A.2d 384, 385 ([Pa. Cmwlth.]
                1988) (footnote omitted).

Twp. of Frankstown, 194 A.3d at 731-32.
                “[T]he purpose of the [Code] is to provide the procedure for the
exercise of the sovereign’s inherent power to condemn property for public purposes,
not to deprive property owners of property.” In re Condemnation by Dep’t of
Transp. of Right-of-Way for State Route 0095, Section BSR, 131 A.3d 625, 633 (Pa.
Cmwlth. 2016). “[P]rovisions conferring the power of eminent domain must be
strictly construed.” In re Sch. Dist. of Pittsburgh, Allegheny Cnty., 244 A.2d 42, 44
(Pa. 1968).
                “[A] condemnation proceeding . . . encompasses two distinct
proceedings. The first goes to the propriety and validity of the taking, including
whether a taking has been effected [(i.e., preliminary objections)]. The second goes
to damages [(i.e., petition to appoint board of viewers)].” Phila. Redevelopment
Auth. v. Atuahene, 229 A.3d 1002, 1007 (Pa. Cmwlth. 2020) (quoting Petition of
Ramsey, 375 A.2d 886, 888 (Pa. Cmwlth. 1977)). “Preliminary objections in
eminent domain proceedings are different from those in other proceedings.
Preliminary objections are the sole method by which a condemnee may challenge
the declaration of taking.”5 In re Condemnation Proceeding by S. Whitehall Twp.
Auth., 940 A.2d 624, 627 n.2 (Pa. Cmwlth. 2008); see also Section 306(a) of the

      5
          This Court has stated:
                Section 306(a)(3) of the Code provides that preliminary objections
                shall be limited to and shall be the exclusive method of challenging:
                (i) the power or right of the condemnor to appropriate the
                condemned property unless it has been previously adjudicated; (ii)
                the sufficiency of the security; (iii) the declaration of taking; and (iv)
                any other procedure followed by the condemnor. 26 Pa.C.S. §[]
                306(a)(3).
In re Condemnation No. 2 by Cmwlth. ex rel. Dep’t of Gen. Servs., 943 A.2d 997, 1000 (Pa.
Cmwlth. 2007).
                                                   11
Code, 26 Pa.C.S. § 306(a).        Thus, “[i]n eminent domain cases, preliminary
objections are intended as a procedure to resolve expeditiously the factual and legal
challenges to a declaration of taking before the parties proceed to determine
damages.” Twp. of Millcreek v. Angela Cres Tr. of June 25, 1998, 142 A.3d 948,
951 n.2 (Pa. Cmwlth. 2016). For this reason, “[t]he question of damages simply has
no relevance when preliminary objections are filed.” Appeal of Dep’t of Transp.,
605 A.2d 1286, 1291 (Pa. Cmwlth. 1992).
             “[A] trial court is limited in its review of a decision to condemn
property and of the extent of the taking to determining whether the condemnor is
guilty of fraud, bad faith, or has committed an abuse of discretion.” Appeal of Waite,
641 A.2d 25, 28 (Pa. Cmwlth. 1994). “The burden of proving that the condemnor
has abused its discretion is on the objector or condemnee, and that burden is a heavy
one because, in such cases, there is a strong presumption that the condemnor has
acted properly.” In re Condemnation No. 2 by Cmwlth. ex rel. Dep’t of Gen. Servs.,
943 A.2d 997, 1002 (Pa. Cmwlth. 2007).
             Moreover,

             [a] court has ‘no power to substitute [its] discretion for that
             of the [condemnor], nor to correct mistakes in judgment.
             It is presumed that the officials have performed their duties
             in good faith. . . .’ Swartz v. Pittsburgh Pub[.] Parking
             Auth[.], . . . 439 A.2d 1254, 1256 ([Pa. Cmwlth.] 1981).
             Mere evidence that a decision is unwise will not warrant a
             conclusion that a condemnor has abused its discretion in
             its selection of a site.

Downingtown Area Sch. Dist. v. DiFrancesco, 557 A.2d 819, 821-22 (Pa. Cmwlth.
1989).
             Notwithstanding, the Pennsylvania Supreme Court has declared:

             [T]he government is not free to give mere lip service to its
             authorized purpose or to act precipitously and offer
             retroactive justification. In [School District of Pittsburgh],

                                           12
             . . . 244 A.2d [at] 46 [], this Court held that “[u]nless the
             property is acquired for an authorized public use, and
             after a suitable investigation leading to an intelligent,
             informed judgment by the condemnor, the
             condemnation is invalid.” Likewise, in Pidstawski v.
             South Whitehall Township, . . . 380 A.2d 1322, 1324 ([Pa.
             Cmwlth.] 1977), a [t]ownship’s taking was upheld because
             rather than being arbitrary, the record demonstrated that it
             was “carefully planned and painstakingly thought out with
             a view toward present and future requirements.”
             Moreover, the United States Supreme Court placed great
             weight upon the existence of a “carefully considered”
             development plan in order to rule that the taking in Kelo v.
             City of New London, 545 U.S. 469 . . . (2005)[,] was not
             pretextual, but for a proper purpose. Additionally, a plan
             to take must be tailored to the actual purpose or it will be
             overturned as excessive. This occurred in Winger v. Aires,
             . . . 89 A.2d 521 ([Pa.] 1952), when our Court held that a
             taking of 55 acres for the public purpose of building a
             school was an abuse of discretion because it was excessive
             for its purpose. Id. at 523 (internal citations omitted).
             Clearly, evidence of a well-developed plan of proper scope
             is significant proof that an authorized purpose truly
             motivates a taking.

Middletown Twp. v. Lands of Stone, 939 A.2d 331, 338 (Pa. 2007) (emphasis added).
Accordingly, pursuant to Middletown Township, and the cases cited therein, a taking
must be for an authorized use, follow a “suitable investigation leading to an
intelligent, informed judgment[,]” and be a “well-developed plan of proper scope[.]”
Id. However, a condemnor “is not required to follow any set criteria in choosing a .
. . site. All that is required is that an investigation be conducted so that the decision
to condemn is an informed judgment.” Downingtown Area Sch. Dist., 557 A.2d at
822.
             BFP first argues that the trial court erred and abused its discretion when
it excluded a significant portion of Bennett’s testimony and precluded Foreback’s
testimony regarding the BFP Property’s highest and best use because, in doing so, it
prevented BFP from presenting evidence demonstrating that PennDOT failed to

                                           13
meet its burden to establish it made a suitable investigation leading to an intelligent,
informed judgment that the taking was necessary.6 According to BFP, “Bennett and
Foreback intended to offer fact and expert testimony regarding highest and best use
of the [BFP Property] for the purposes of demonstrating that PennDOT failed to
meet its burden to establish it made a suitable investigation leading to an
intelligent, informed judgment that the taking was necessary.” BFP Br. at 25
(emphasis added).
                The Pennsylvania Supreme Court has explained:

                [Evidentiary decisions made by the trial court] are
                reviewed for an abuse of discretion. See Commonwealth
                v. Wright, . . . 78 A.3d 1070, 1086 ([Pa.] 2013). An abuse
                of discretion occurs where the trial court “reaches a
                conclusion that overrides or misapplies the law, or where
                the judgment exercised is manifestly unreasonable, or is
                the result of partiality, prejudice, bias, or ill will.” Id. at .
                . . 1080.

Brady v. Urbas, 111 A.3d 1155, 1161 (Pa. 2015); see also Daddona v. Thind, 891
A.2d 786, 811 (Pa. Cmwlth. 2006) (“The decision whether to admit or exclude the
testimony of a witness is within the sound discretion of the trial court and will not
be reversed absent an abuse of discretion.”).
                At the hearing, PennDOT objected to Bennett’s testimony regarding his
plans for the BFP Property. The trial court questioned BFP’s counsel as follows:

                THE COURT: [BFP counsel], how is it relevant?
                [BFP’s counsel]: . . . . In our brief in support of our
                [P]reliminary [O]bjections, we advised the [c]ourt that we
                believe that PennDOT has an obligation to make an
                intelligent, informed judgment prior to making a taking.
                And it’s our intent today to prove to Your Honor that had
                [it] done so, [] Bennett would be able to proceed with his
                commercial development.

      6
          BFP did not dispute that the taking was for a public purpose. See R.R. at 204a.
                                                14
And instead, [PennDOT] decided to take [the BFP
Property] for purposes that don’t support the highest and
best use of the [BFP P]roperty. And I have [] Bennett, who
is going to testify and two other expert witnesses that we
believe will establish for your court that had PennDOT
taken a little more time and a little more care, commercial
development along [State Route] 443 would be pursued by
[] Bennett as opposed to the proposed use by PennDOT.
[PennDOT’s counsel]: And, Your Honor, I think on behalf
of my client, we can stipulate that the highest and best use
of [the BFP Property] prior to the condemnation would
have been for future commercial development. Again,
that’s going to go to if there’s further litigation by means
of petition for the board of view[ers]. That’s going to the
ultimate decision of damages. Not to whether or not [the
BFP Property] was needed for this [P]roject.
[BFP’s counsel]: Whether they stipulate to the fact that . .
. a commercial use is the highest and best use, it still goes
to the fundamental question of the constitutional rights
that my client has, which is the right to own and develop
[its] property. And I think that the court is going to be
presented with a substantial amount of evidence that
demonstrates that there are other alternatives to
accomplish [its] goal.
And those other alternatives would be less harmful to []
Bennett and would provide him with the opportunity to
develop [the BFP Property]. This isn’t about money
damages, Your Honor. This is not the hearing for that.
This is the hearing where we believe that [] Bennett’s
constitutional rights are being trampled upon by
PennDOT’s failure to investigate other alternatives. And
we intend to prove that today, Your Honor.
THE COURT: Well what difference does it make whether
it’s going to be for constructing a KFC, or an office
building, or anything of that nature as it relates to the
obligation of [PennDOT] to undertake an informed
investigation to make intelligent, informed judgments?
....
[BFP’s counsel]: I think that the -- I would agree with
Your Honor that the proposed use is not as relevant as the
                             15
-- so whether it would be a fast food restaurant or whether
it would be an office building, I would agree with Your
Honor. That distinction is not all that relevant. I’m merely
providing you with background as to how [Bennett] was
going to develop this.
Ultimately, it was going to be for commercial purposes.
We believe that that’s the highest and best use. Not as
[r]etention ponds. [State Route] 443 is a commercial
thoroughfare. And [PennDOT has] proposed to use [the
BFP Property] to install [r]etention ponds.
THE COURT: How does the issue of highest and best use
come into the obligation [PennDOT] has?
[BFP’s counsel]: Because if [PennDOT] had done a little
more work, which we’re about to establish for Your
Honor, [it] would have been able to determine there’s a
property immediately adjacent to [the BFP Property] that
could have been used for the very same [r]etention
pond[s’] use and still allow [] Bennett to continue to use
[the BFP Property] for commercial development.
And so when it comes time to evaluating whether
PennDOT has made an intelligent and informed decision,
we believe that the compelling evidence will be that [it]
ha[s] not.     And that, therefore, the [P]reliminary
[O]bjections should be granted.
[PennDOT’s counsel]: And, Your Honor, briefly, as I
understand [BFP counsel’s] argument, essentially is
because [the BFP Property] may be more valuable than a
neighboring property, go place the [r]etention pond[s] on
some drainage facility somewhere else. Is -- so that adds
to his argument. And [PennDOT] doesn’t have to show
that.
[PennDOT has] to show what [it is] doing is a valid
transportation purpose for the support of the highway.
And our testimony will be clear that [PennDOT has]
investigated the [BFP P]roperty for a period of years
before determining the location for these. And that [is]
why that location is the better choice than the one [BFP is]
going to propose including the fact that there’s been no
testing whatsoever to support that these drainage facilities
can go on the property that [BFP is] speaking about.
                            16
            THE COURT: [BFP’s counsel] has responded insofar as
            arguing that you must use -- [PennDOT] must consider the
            highest and best use of [the BFP Property] as it relates to
            making this informed judgment. Is that what the caselaw
            requires?
            [PennDOT’s counsel]: No, Your Honor. The highest and
            best use is an analysis that comes into play when we talk
            about getting what [BFP is] constitutionally entitled to
            once a transportation purpose has been established and
            the taking occurs, [BFP’s] constitutional right is to a just
            compensation. And the factor of just compensation is the
            highest and best use for which the [BFP P]roperty can be
            put.
            [PennDOT is] not disputing that that’s for future
            commercial development. And that -- that would be,
            again, if a petition for board of view[ers] is filed as a result
            of this action, that would be left initially for a board of
            view[ers] to determine. And then potentially for a jury.
            THE COURT: I’m going to sustain the objection as to any
            testimony on the highest and best use and any other --
            anything beyond the stipulation that [PennDOT’s counsel]
            has presented with regard[] to agreeing that [the BFP
            Property] would have been, had it not been for the taking,
            utilized by [BFP] for commercial use.

R.R. at 155a-160a (emphasis added).
            Similarly, BFP asserts that “Foreback would have testified as to
evidence concerning the adverse economic impact that PennDOT’s condemnation
of the [BFP Property] has, and importantly, to demonstrate the lack of genuine
effort by PennDOT to seek a reasonable alternative to the taking of the [BFP]
Property.” BFP Br. at 24-25 (emphasis added). The following exchange occurred
at the hearing when BFP’s counsel attempted to present Foreback’s testimony:

            [BFP’s counsel:] [Foreback] is going to talk about highest
            and best use of the [BFP P]roperty and the magnitude of
            the highest and best use and this taking. And the result
            that this taking has.


                                          17
I think Your Honor can only determine whether
[PennDOT] has generally made a suitable investigation
and [] made an intelligent and informed decision. I don’t
think you could reach that conclusion unless you know the
magnitude of the impact that this taking is having. And
that’s why I would like to call my third witness, despite
the stipulation as to commercial zoning and highest and
best use.
THE COURT: Do you have any case to suggest that
[PennDOT] must undertake that investigation and
determine its impact on the property and its use by the
property owner?
[BFP’s counsel]: I don’t believe --
THE COURT: The magnitude of [PennDOT’s] taking, as
you put it.
[BFP’s counsel]: Well I think -- I don’t have, Your Honor.
I don’t think that exists. But I think when --
THE COURT: But isn’t that what you’re asking me to do?
[BFP’s counsel]: No, I’m not. I’m asking you to take
testimony, allow testimony to be offered to demonstrate
that it’s almost impossible to justify this taking when there
was previous testimony that [PennDOT] was put on notice
that there was alternative land available immediately
adjacent to [the BFP Property] that would have far less
impact commercially if it was taken.
And I think in order to measure the difference between that
you need to hear the testimony of our expert witness, []
Foreback. Because when you hear this testimony, I think
it’s going to be fairly compelling that in light of
[PennDOT’s] knowledge before the December taking, it
knew that there was an alternative site available that it
could easily have put these [r]etention ponds in, rather
than fronting on commercial [State Route] 443. That it
makes more sense to have relocated them than to just
[have] forged ahead and taken [the BFP Property].
THE COURT: But does [PennDOT] have an obligation to
ensure that what they do minimally impacts the property


                             18
owner as opposed to doing what’s best under the
circumstances for the project they’re looking to create?
[BFP’s counsel]: I think in order for Your Honor to
determine whether [PennDOT] did the right thing here,
whether [PennDOT] made an intelligent and informed
judgment, you need to know what the impact is to []
Bennett and his property holdings.
Because merely forging ahead with [its] pre-ordained plan
may or may not make sense unless you know of the
economic impact this is having.
THE COURT: But, again, my question is, does
[PennDOT] have to look at what impact it has on the
property owner when [it] take[s] that property?
[BFP’s counsel]: I think [it] ha[s] to do that in order to
demonstrate that [it has] made an intelligent and informed
judgment. Because if there was -- if [it] knew in advance
of the taking in December of 2018, that there was a -- a
better alternative, a less expensive alternative, an
alternative that would be less impactful --
....
[it] could have taken the property that was identified by
the -- our expert, the engineer. [It] could have taken that
property instead, installed those [r]etention ponds, and let
[] Bennett keep [the BFP Property], which he would have
developed into a very valuable piece of property. And
now he’s being precluded from doing so.
And since that testimony is of record, I think to button up
the testimony and demonstrate what we believe to be some
poor decision making by PennDOT, and which we believe
should be the basis for this [c]ourt’s invalidating the
taking, I think the [c]ourt needs to consider what the
economic impact is based upon the opinion testimony that
I anticipate I’ll be able to elicit from [] Foreback.
....
THE COURT: Is that part and parcel of what [PennDOT]
has to look at though when [it] look[s] at whether or not
what [PennDOT has] done here was in furtherance of an

                            19
             intelligent and informed judgment or that [PennDOT]
             conducted a suitable investigation?
             [PennDOT’s counsel]: No. Your Honor, we will argue,
             and I’ll present testimony, that a suitable investigation was
             exploring other potential sites along State Route 443 for
             the location of these [basins]. And that based upon that
             undertaking by [PennDOT] and its engineers and
             consultants that [the BFP Property] was selected as the
             best one suitable for the [P]roject. And that [] Bennett is
             going to be compensated through the [Code] for the just
             compensation of the loss of the value of [the BFP
             P]roperty.
             I’ve had the privilege to see the report. We’re talking
             about the development of property. This is vacant land
             right now. We agree that it’s for future development. But
             it’s still just vacant land as of the day of the taking.
             There’s a value that can be placed upon it. It’s a total
             taking.
             If this condemnation is to be upheld [] Bennett, either
             through agreement or through litigation, will be paid the
             fair market value of [the BFP P]roperty on the date that
             [PennDOT] acquired it.

R.R. at 204a-209a (emphasis added).            Thereafter, the trial court precluded
Foreback’s testimony.
             “The fundamental consideration in determining the admissibility of
evidence is whether the evidence is relevant to the fact to be proved.” Am. Auto
Wash, Inc. v. Dep’t of Env’t Prot., 729 A.2d 175, 178 (Pa. Cmwlth. 1999).
“[R]elevant evidence is any evidence that tends to make a fact in issue more or less
probable, and the relevance of a given piece of evidence is a prerequisite to its
admissibility.”   Commonwealth v. Mitchell, 902 A.2d 430, 465 (Pa. 2006).
Accordingly, the testimony BFP sought to introduce was only relevant and
admissible if it “tend[ed] to make a fact in issue more or less probable.” Id.
(emphasis added).


                                          20
               Evidence of a property’s highest and best use is not generally relevant
in a condemnation proceeding’s preliminary objection stage, except where a de facto
taking7 has been alleged. This Court has noted:

               At the preliminary objection stage of a de facto taking
               case, evidence of highest and best use is relevant to the
               issue of whether a de facto taking occurred, that is,
               whether the condemnee’s property was so affected that the
               condemnee was deprived of the beneficial use and
               enjoyment of the property’s highest and best use.

Brown v. Pa. Tpk. Comm’n (Pa. Cmwlth. No. 235 C.D. 2018, filed Jan. 7, 2019),
slip op. at 21 (italics omitted).8 Thus, in Appeal of Department of Transportation,
this Court explained:

               The trial court’s finding that the highest and best use of
               the property condemned [by a de facto taking] . . . was
               for high density residential development [and] was made
               only in the context of whether the condemnee’s
               property was so affected that the owners were deprived
               of the beneficial use and enjoyment of the property for
               its highest and best use. This issue is entirely different
               from what is the fair market value of the property
               condemned.

Appeal of Dep’t of Transp., 605 A.2d at 1291 (bold and underline emphasis added).
The instant matter does not involve a de facto taking. Here, PennDOT’s Declaration
announced an intention to take the entire BFP Property, thereby fully extinguishing
BFP’s property rights. Accordingly, there was no question in the instant matter that
PennDOT’s condemnation would deprive BFP of the BFP Property’s beneficial use.


       7
          “The de facto taking concept allows parties to recover where governmental action, while
falling short of a physical invasion or appropriation, interferes with property rights to the extent
that compensation is required under the United States Constitution.” PBS Coals, Inc. v. Dep’t of
Transp., 244 A.3d 386, 398 (Pa. 2021).
        8
          Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §
69.414(a), unreported opinions are not binding precedent, but may be cited for their persuasive
value. Brown is cited for its persuasive value.
                                                21
               BFP did not provide any statute or case law to the trial court or this
Court to support its position that PennDOT must, as part of its “suitable
investigation[,]” and its resulting “intelligent, informed judgment[,]” Middletown
Twp., 939 A.2d at 338, consider the BFP Property’s highest and best use or the
impact on the BFP Property and BFP’s intended use, and “seek a reasonable
alternative to the taking of the [BFP] Property.” BFP Br. at 25. This Court found
no statute or case law.         Those considerations are not part of a condemnor’s
aforementioned duties and, therefore, were not at issue in the proceedings below.9
Accordingly, the trial court properly precluded Bennett’s and Foreback’s testimony
regarding the BFP Property’s highest and best use during the proceeding’s
preliminary objection stage.
               BFP next argues that the trial court incorrectly interpreted PennDOT’s
duties under the Code and case law, and that uncontroverted evidence supports
BFP’s assertion that PennDOT failed to satisfy those duties. BFP contends that,
pursuant to Winger, PennDOT failed to conduct a suitable investigation, and did not
make an intelligent, informed judgment. In Winger, the Pennsylvania Supreme
Court reversed a decree dismissing an action for injunctive relief seeking to restrain
a school district from initiating eminent domain proceedings against the 55-acre
Winger Farm.        The Winger Court held that, because evidence overcame the
presumption that the school district’s board of directors’ “decisions ha[d] been
reached by the exercise of intelligent judgment and in a legal manner after suitable

       9
         BFP’s position is, in essence, that PennDOT’s condemnation decision is unwise because,
given the commercial potential for the BFP Property and the impact on BFP, PennDOT should
have chosen another location for its retention ponds. But, “[m]ere evidence that a decision is
unwise will not warrant a conclusion that a condemnor has abused its discretion in its selection of
a site.” Downingtown, 557 A.2d at 822. BFP appears to conflate the question of whether
PennDOT made an intelligent and informed judgment, with consideration of how the proposed
condemnation will affect BFP. That is not the standard. Rather, the standard is whether PennDOT
performed a “suitable investigation” and made an “intelligent, informed judgment[.]” Middletown
Twp., 939 A.2d at 338.
                                                22
investigation,” the school district had abused its discretion by failing to conduct a
suitable investigation or exercise intelligent judgment. See id. at 523. The Supreme
Court observed:

             Although the [b]oard here proceeded vigorously in the
             assumed interests of the people of the borough, the zeal
             exercised in the execution of its duties was as excessive as
             its knowledge of the law applicable to the situation was
             lacking.
             One witness testified, for instance, that the vice president
             of the [b]oard said that the [b]oard could take more land
             than it needed for the school building and then sell what
             remained over. Obviously no school [b]oard can, even in
             this indirect fashion, go into the real estate business.
             The record shows quite clearly that the [b]oard moved
             precipitately and without adequate preparation for the
             exercise of so solemn a power as that of eminent domain.
             No definite plans had been formulated as to the use to be
             made of the 55 acres. Although the [b]oard knew that so
             vast an acreage could swallow up one building and many
             more, no specifications as to the proposed building had yet
             been indicated; no architect had been retained, and no
             surveys of the property had been made. Nor had any
             definitive location on the tract been designated for the
             intended structure. A bond issue of $150,000[.00] had
             been approved at the election of November, 1950, for the
             purpose of purchasing land and constructing a school
             building, but no estimate of construction costs was yet
             available.
             The darkness in which the directors moved in this most
             serious business of condemnation of private property was
             further evidenced by the fact that, although it was
             generally admitted 55 acres was excessive acreage for the
             public use intended, the directors were prepared to
             condemn 71 acres for that purpose had they known the
             plaintiffs owned an additional tract of 16 acres, title to
             which was not recorded at the time.

Winger, 89 A.2d at 522. Winger is distinguishable from the instant case.


                                         23
             Here, based on record evidence, the trial court concluded:

             The fact that PennDOT’s witnesses testified to the
             [P]roject’s evolution since 2013, explained the extent to
             which surveys, studies and analysis were conducted and
             that PennDOT considered, but rejected [BFP’s] alternative
             [proposal], affirms to this [c]ourt that the decision, as laid
             out, and specifically that part dealing with the ultimate
             taking of [the BFP Property], was well thought out and
             planned and clearly an intelligent, informed judgment
             exercised by PennDOT[,] and not an abuse of discretion
             as alleged by [BFP].

Trial Ct. Op. at 10.
             The crux of Bennett’s argument appears to be that PennDOT did not
give adequate consideration to his alternate proposal and, therefore, PennDOT did
not conduct a suitable investigation leading to an intelligent and informed decision.
PennDOT’s witnesses testified that they did consider Bennett’s alternative proposal
and even visited the BFP Property with Bennett and his engineers. Regardless, as
explained, supra, BFP’s position is not the legal standard. There is no requirement
that a condemnor conduct a suitable investigation specific to an alternative
condemnee-requested proposal.          Rather, the requirement that a condemnor
conduct a suitable investigation applies to the project itself. While that may include
consideration of an alternate proposal, nothing mandates the level of consideration
that must be given thereto. A condemnor’s plan must be for a “proper purpose[,]”
and “evidence of a well-developed plan of proper scope is significant proof that an
authorized purpose truly motivates a taking.” Middletown Twp., 939 A.2d at 338.
But a condemnor “is not required to follow any set criteria in choosing a . . . site.
All that is required is that an investigation be conducted so that the decision to
condemn is an informed judgment.” Downingtown Area Sch. Dist., 557 A.2d at 822.
In reaching its decision, the trial court properly applied the law and concluded that



                                          24
PennDOT had conducted a suitable investigation and reached an intelligent,
informed judgment. Accordingly, this Court discerns no error.
            For all of the above reasons, the trial court’s order is affirmed.




                                       _________________________________
                                       ANNE E. COVEY, Judge




                                         25
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by the              :
Commonwealth of Pennsylvania,           :
Department of Transportation, of        :
Right-of-Way of State Route 0443,       :
Section 02S, in the Township of         :
Mahoning                                :
                                        :
Commonwealth of Pennsylvania,           :
Department of Transportation            :
                                        :
            v.                          :
                                        :
Bennett Family Properties, LLC,         :   No. 218 C.D. 2020
                  Appellant             :


                                    ORDER

            AND NOW, this 10th day of May, 2021, the Carbon County Common
Pleas Court’s January 21, 2020 order is affirmed.



                                      _________________________________
                                      ANNE E. COVEY, Judge